741 N.W.2d 843 (2007)
Trenda JONES, Successor Personal Representative of the Estate of Jamar Cortez Jones, Deceased, Plaintiff-Appellant, and
Booker T. Jones and Margaret A. Jones, Co-Personal Representatives of the Estate of Jamar Cortez Jones, Deceased, Plaintiffs,
v.
DETROIT MEDICAL CENTER and Sinai Grace Hospital, Defendants-Appellees, and
Danny F. Watson, M.D., and William M. Leuchter, P.C., Defendants.
Docket Nos. 133626, 133627. COA Nos. 262343, 262347.
Supreme Court of Michigan.
December 14, 2007.
By order of September 24, 2007, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the order of the Wayne Circuit Court denying the defendants' motion for summary disposition, and REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED because we are not persuaded that the remaining questions presented should be reviewed by this Court.